BOND, CARROLL T., J.
To avoid the delay of the decision which would bo necessary if I should prepare a full argument of the conclusions I have arrived at, 1 merely state those conclusions:
First — I conclude that under the will in question, Adelaide Blaney and the remainderman in that line do not share in the distribution of the onefiftli heretofore held by Josephine Davenport.
Second — The children of the brother, Noah George Bratt, the sisters, Margaret Virginia Apsley and Martha Ellen Bratt, share per stirpes in the places of their deceased parents, each group taking one-fourth of the onefiftli remaining after the death of Josephine Davenport, along with William II. Bratt, who takes his own one-fourth of that one-fifth.
Third — The rights to subscribe to new stock were incidents of the original stock ownership, and the stock taken up should properly he accounted for as corpus of the trust estate.
Fourth — The stock dividend of two hundred and sixty shares of stock of the Baltimore City Passenger Railway, I think must now he left as part of the corpus, as it has been considered since the trustee’s report and the auditor’s account of 1894.